Exhibit 10.1

September 12, 2006

Mr. David F. Hale

17079 Circa Del Sur

Rancho Santa Fe, California 92067

Re:                             Position as Chairman of the Board of Directors
of Metabasis Therapeutics, Inc.

Dear David:

It is my sincere pleasure, on behalf of Metabasis Therapeutics, Inc.
(“Metabasis”), to offer you the role of Chairman of the Board of Directors of
Metabasis (the “Board’).  For so long as you remain Chairman and subject to
Board approval, Metabasis will grant you an option to purchase up to 10,000
shares of Metabasis common stock (the “Chairman Annual Grant”) under the
Metabasis 2001 Amended and Restated Equity Incentive Plan (the “Plan”)
concurrently with each Annual Grant (as defined in the Metabasis 2004
Non-Employee Directors’ Stock Option Plan).  The Chairman Annual Grant shall
have the same terms as each Annual Grant, including vesting, and will be in
addition to the Annual Grants.  All terms and conditions of the Chairman Annual
Grant will be set forth in the Plan and the Metabasis form of stock option
agreement, grant notice, exercise notice and other documents relating to the
Plan.  Should you choose to accept this offer on the terms provided herein, your
appointment as Chairman of the Board of Directors is contingent and effective
upon your execution of this letter.

As Chairman, you will be expected to work closely with the Board, the Chief
Executive Officer and the executive team of Metabasis to further the goals and
objectives of the organization, consistent with the usual and customary duties
of a chairman of the board of a publicly traded biotechnology company.  The
Board expects that in your new role as Chairman, you will maintain an office at
the Company’s La Jolla, California headquarters, will spend at least one day per
week on Metabasis business (or traveling on behalf of Metabasis as needed), be
involved in selected high level management decisions as guided by the Board, and
serve as a facilitator of communications between the executive team of Metabasis
and the non-employee directors.  In addition, you have agreed that, during your
tenure as Chairman of Metabasis, you will promptly notify the Board if you
accept employment as an executive officer of any other company or organization. 
The Board, in its sole discretion, will determine whether any such employment is
consistent with the duties undertaken pursuant to this letter.

As compensation for your services as Chairman, you will be paid a Chairman fee
of $100,000 per annum, payable in accordance with Metabasis’ policies for
payment of Board compensation (the “Chairman Fee”).  The Compensation Committee
will review the Chairman Fee on an annual basis and may modify the Chairman Fee
as it deems necessary.  In addition, Metabasis will grant you an option to
purchase up to 100,000 shares of Metabasis common stock (the “Chairman Grant”)
under the Plan. The Chairman Grant shall be contingent upon your execution of
this letter and granted on the third business day after general public release
of the Metabasis’ quarterly financial results for the third quarter of fiscal
year 2006.  The Chairman Grant shall commence vesting upon your execution of
this letter and will vest monthly in equal increments over a 36 month period,
for so long as you continue to serve as Chairman and do not accept employment
with any other company or organization which the Board determines is
inconsistent with the duties undertaken pursuant to this letter; provided,
however, that in the

1


--------------------------------------------------------------------------------




event the Board elects a new Chairman and you continue to serve as a director,
consultant or employee of Metabasis, the Chairman Grant will continue to vest in
accordance with the aforementioned schedule for a period of six months following
such election of a new Chairman.  If, during your board service, there is a
Change of Control of Metabasis, as defined in the Plan, any unvested options
will immediately become fully vested.  All terms and conditions of the Chairman
Grant will be set forth in the Plan and the Metabasis form of stock option
agreement, grant notice, exercise notice and other documents relating to the
Plan.

In addition to the Chairman Annual Grant, Chairman Fee and Chairman Grant, you
will continue to receive the fees and stock option grants provided to the
non-employee directors of Metabasis.  Metabasis will also continue to reimburse
you for reasonable out-of-pocket expenses incurred in connection with your
service as a director in accordance with Metabasis’ established reimbursement
policies.  You will also continue to receive indemnification under Metabasis’
standard form of indemnity agreement for directors.

This letter, along with the stock option documentation referred to herein,
constitutes the entire agreement between you and Metabasis regarding the subject
matter hereof.  This agreement supersedes any other agreements or promises made
to you by anyone, whether oral or written, and it may only be modified in a
writing signed by a duly authorized officer of Metabasis.

If the terms of this letter are acceptable to you, please sign and date this
letter below and return it to me in the enclosed return envelope, retaining a
copy for your records.

Very truly yours,

 

 

 

/s/ Arnold L. Oronsky, Ph.D.

 

 

Arnold L. Oronsky, Ph.D.

 

Member of the Compensation Committee

 

Metabasis Therapeutics, Inc.

 

 

Accepted and agreed:

 

 

 

/s/ David F. Hale

 

David F. Hale

 

 

 

Date: September 12, 2006

 

 

2


--------------------------------------------------------------------------------